            Case 1:20-cv-01345-CCB Document 1 Filed 05/29/20 Page 1 of 5



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

 IN RE: SMITH & NEPHEW                                                      MDL-17-md-2775
 BIRMINGHAM HIP RESURFACING                                            Hon. Catherine C. Blake
 (BHR) HIP IMPLANT PRODUCTS
 LIABILITY LITIGATION

 This Document Relates to                          Case No. 1:20-cv-1345
 THA TRACK CASES

  THA TRACK SHORT FORM COMPLAINT FOR PLAINTIFFS WITH BHR CUPS,
          MODULAR FEMORAL HEADS AND STEMS (THA CASES
               NOT INVOLVING THE R3 METAL LINER)

       1.        Plaintiff, William T. Britton, states and brings this civil action involving a total hip

arthroplasty (“THA”) as part of the “THA Track” in MDL No. 2775, entitled In re: Smith &

Nephew Birmingham Hip Resurfacing (BHR) Hip Implant Products Liability Litigation. Plaintiff

is filing this Short Form Complaint pursuant to CMO No. 10, entered on September 24, 2018 by

this Court.

                            PARTIES, JURISDICTION AND VENUE

       2.        Plaintiff is a resident and citizen of Cumming, Georgia and claims damages as set

forth below.

       3.        Federal jurisdiction is based on diversity of citizenship.

       4.        The Federal District in which Plaintiff’s initial implant took place: Northern District

of Georgia.

       5.        The Federal District in which Plaintiff’s revision surgery took place: Northern

District of Georgia.

       6.        Plaintiff brings this action [check the applicable designation]:

              ___X___ On behalf of himself;
            Case 1:20-cv-01345-CCB Document 1 Filed 05/29/20 Page 2 of 5




                                 FACTUAL ALLEGATIONS

       7.      On or about June 2010, Plaintiff underwent surgery during which a BHR acetabular

cup was implanted into Plaintiff’s right hip, along with the following non-BHR System

components: cobalt-chromium modular femoral head; Synergy high-offset femoral stem; and,

cobalt chromium modular head sleeve.

       8.      Plaintiff’s right hip implant surgery was performed at WS North Fulton Hospital

located at 3000 Hospital Blvd., Roswell, GA 30076 by. Dr. Glenn D. Lane.

       9.      Plaintiff underwent the following medically-indicated revision of the right hip

implant on or about the following date: January 6, 2020. Plaintiff received the following hip

components during the revision surgery: Smith & Nephew 28mm Oxinium femoral head, and a

Smith & Nephew dual mobility 28mmID polyethylene liner.

       10.     Plaintiff’s right revision surgery was performed at WS North Fulton Hospital

located in 3000 Hospital Blvd., Roswell, GA 30076 by Dr. Glenn D. Lane.

       11.     Plaintiff alleges the following complications and/or injuries as a result of the

component(s) implanted in Plaintiff’s right hip, some or all of which made revision surgery

medically necessary: pain, limited mobility, and metallosis as a result of the premature failure of

the device.

       12.     Plaintiff adopts the allegations of the BHR-THA Master Amended Consolidated

Complaint (“BHR-THA MACC”) filed August 14, 2018, against Smith & Nephew, Inc. 1 and all

amendments to the BHR-THA MACC:




1
 Plaintiffs have since voluntarily dismissed two additional defendants named in the BHR-THA
MACC, Smith & Nephew plc and Smith & Nephew Ltd. Adoption of the BHR-THA MACC
                                                2
           Case 1:20-cv-01345-CCB Document 1 Filed 05/29/20 Page 3 of 5



                 Yes __X__ No _____

                               ALLEGATIONS AS TO INJURIES

        13. (a) Plaintiff claims damages as a result of (check all that are applicable):

              ___X__            INJURY TO HIMSELF

              ______            INJURY TO THE PERSON REPRESENTED

              ______            WRONGFUL DEATH

              ______            SURVIVORSHIP ACTION

              ___X___           ECONOMIC LOSS

        14.      In addition to the allegations in the THA-MACC, Plaintiff alleges that Plaintiff (i)

viewed and/or heard the following representations that Plaintiff alleges are false, misleading,

incomplete, or otherwise were misrepresentation(s): On or about June 2010, Plaintiff asserts his

implanting surgeon at WS North Fulton Hospital, Dr. Glenn Lane, recommended the Smith &

Nephew device due to his relatively young age and active lifestyle. However, Plaintiff was not

informed of the potential risk of elevated metal ion levels or premature failure of the device, nor

was he informed about the risks of metal-on-metal hip implants in general. Furthermore, Plaintiff

was not informed that the implants he received were not approved for use in the total hip

arthroplasty procedure he underwent         on or about June 2010, and (ii) relied upon those

representations or misrepresentations as described in the THA-BHR MACC as well as in the

following manner: Plaintiff relied on these representations in making his decision to undergo a

total hip arthroplasty.




does not act as a means by which a plaintiff can sue these now-dismissed defendants or any other
foreign defendants.
                                                  3
          Case 1:20-cv-01345-CCB Document 1 Filed 05/29/20 Page 4 of 5



      DEFENDANT-SPECIFIC ALLEGATIONS AND THEORIES OF RECOVERY

       15.      The following claims and allegations in the BHR-THA MACC are asserted by

Plaintiff and are herein adopted by reference (check all that are applicable):

             __X____ COUNT I (Strict Products Liability, Design Defect and Failure to Warn)

             Specific state common law and statutory law that applies: California.

             __X___     COUNT II (Negligence and Negligent Failure to Warn)

             Specific state common law and statutory law that applies: California.

             __X___     COUNT III (Negligence Per Se)

             Specific state common law and statutory law that applies: California.

             __X___     COUNT IV (Breach of Express Warranty)

             Specific state common law and statutory law that applies: California.

             __X___     COUNT V (Breach of Implied Warranty)

             Specific state common law and statutory law that applies: California.

             __X___     COUNT VI (Negligent Misrepresentation)

             Specific state common law and statutory law that applies: California.

             __X___     COUNT VII (Unfair and Deceptive Trade Practices)

             Specific state common law and statutory law that applies: California.

             __X____ COUNT VIII (Fraudulent Concealment)

             Specific state common law and statutory law that applies: California.

             __X____ COUNT IX (Punitive Damages)

             Specific state common law and statutory law that applies: California.




                                                 4
          Case 1:20-cv-01345-CCB Document 1 Filed 05/29/20 Page 5 of 5



                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

       1. For compensatory damages;

       2. Pre-judgment and post-judgment interest;

       3. Statutory damages and relief of the state whose laws will govern this action;

       4. Costs and expenses of this litigation;

       5. Reasonable attorneys’ fees and costs as provided by law;

       6. Equitable relief in the nature of disgorgement; and,

       7. All other relief as the Court deems necessary, just and proper.

                                         JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff hereby demands a trial by

jury as to all claims in Complaint so triable.


Dated: May 29, 2020
                                                           Respectfully submitted,

                                                           JONES WARD PLC

                                                           s/ Sean A. McCarty
                                                           Alex C. Davis
                                                           Jasper D. Ward IV
                                                           Sean A. McCarty
                                                           The Pointe
                                                           1205 E. Washington St., Suite 111
                                                           Louisville, KY 40206
                                                           Phone: (502) 882 6000
                                                           Facsimile: (502) 587-2007
                                                           alex@jonesward.com
                                                           jasper@jonesward.com
                                                           sean@jonesward.com
                                                           Alex C. Davis Bar ID No.: 94899
                                                           Jasper D. Ward Bar ID No.: 92160
                                                           Sean A. McCarty Bard ID No.:97715
                                                           Counsel for Plaintiff

                                                   5
